NOTE: Pursuant to Fed. Cir. R. 47.6, this disposition is
               not citable as precedent. It is a public record.

      United States Court of Appeals for the Federal Circuit


                                         05-7145


                                DARRELL J. HAMPTON,

                                                       Claimant-Appellant,

                                             v.

                R. JAMES NICHOLSON, Secretary of Veterans Affairs,

                                                       Respondent-Appellee.


                           __________________________

                             DECIDED: March 9, 2006
                           __________________________


Before NEWMAN, MAYER, and GAJARSA, Circuit Judges.

PER CURIAM.

      Darrell J. Hampton appeals the dismissal of his petition for a writ of mandamus

as moot. Hampton v. Nicholson, No. 04-2199 (Vet. App. April 19, 2005). Because the

United States Court of Appeals for Veterans Claims granted Hampton’s motion for a

panel hearing on his underlying appeal, 03-927, it did not abuse its discretion in

dismissing his petition for the writ, which requested extraordinary procedural action in

aid of that appeal. See Kerr v. United States Dist. Court, 426 U.S. 394, 403 (1976)

(providing the standard for granting a writ of mandamus); Lamb v. Principi, 284 F.3d

1378 (Fed. Cir. 2002) (finding jurisdiction to review denials of a writ of mandamus by the

Veterans Court). Therefore, we affirm.